Citation Nr: 9925932
Decision Date: 09/13/99	Archive Date: 11/08/99

DOCKET NO. 95-02 714A              DATE SEP 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Initial evaluation of left inguinal herniorrhaphy residuals.

2. Initial evaluation of left inguinal nerve causalgia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1974 to June
1994.

This appeal arises from a November 1994 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri, which granted service connection for residuals of
hernia surgeries, including causalgia, and assigned a
noncompensable rating. The rating for this condition was increased
to 10 percent in an April 1995 rating decision, following the
veteran's testimony at a hearing at the RO. In January 1999, the
Board remanded the appeal to the RO for additional evidentiary
development and recharacterization of the issues on appeal. In an
April 1999 rating decision, the RO characterized the issues
essentially as set forth above, assigning a 10 percent evaluation
for each disability.

In its January 1999 remand, the Board also indicated that a scar
should be evaluated on appeal as an additional residual of the
veteran's herniorrhaphy, and referred the issue of entitlement to
a total disability rating for compensation purposes based on
individual unemployability (TDIU) to the RO for consideration,
since the veteran has reported that his pain affected his
employability. However, in subsequent letters the veteran has
explicitly disclaimed any appeal or formal or informal claim with
respect to these issues. Accordingly, the Board's review is limited
to the issues noted above.

FINDINGS OF FACT

1. All available relevant evidence pertaining to the veteran's
appeal has been obtained by the RO, to the extent permitted by the
veteran.

2. A March 1999 letter to the RO signed by the veteran withdraws
his appeal with respect to the evaluation of left inguinal
herniorrhaphy residuals.

2 -

3. At the time of his release from active duty, the veteran's left
inguinal nerve causalgia was manifested by chronic moderate to
severe pain, which prevented the veteran from undertaking strenuous
physical activity.

4. In February 1999, the veteran refused to report for a scheduled
VA medical examination deemed necessary to establish entitlement or
continued entitlement to payment of compensation for left inguinal
nerve causalgia; no good cause for this failure existed.

5. The veteran's left inguinal nerve causalgia does not require
frequent periods of hospitalization, create marked interference
with employment or manifest any other exceptional impairment of
earning capacity.

CONCLUSIONS OF LAW

1. The veteran's appeal of the initial evaluation of left inguinal
herniorrhaphy residuals has been withdrawn. 38 U.S.C.A. 7105 (West
1991 & Supp. 1998); 38 C.F.R. 20.204 (1998).

2. The schedular criteria for an initial evaluation of 10 percent,
but no higher, for left inguinal nerve causalgia were satisfied;
there is no evidence supporting assignment of an extraschedular
rating for this disability. 38 U.S.C.A. 1155, 7105 (West 1991 &
Supp. 1998); 38 C.F.R. 3.321(b)(1); 4.1, 4.2, 4.7, 4.124(a),
Diagnostic Code (DC) 8730 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Evaluation of left Inguinal Herniorrhaphy Residuals

In January 1999, the Board reviewed the veteran's appeal, then
characterized by the RO as entitlement to an increased rating for
status post left inguinal herniorrhaphy with post-traumatic left
inguinal nerve abnormalities to include chronic causalgia. In a
remand to the RO, the Board indicated that the veteran's disability
should be assigned separate evaluations for status post left
inguinal hernia (including surgical residuals) and for left
inguinal nerve abnormalities, to include chronic causalgia. As
noted in the introduction, the RO accomplished this in an April
1999 rating decision, assigning a 10 percent evaluation for each
disability.

In a February 1999 letter to the RO, signed by the veteran, he
stated that "I am NOT challenging the 10% service-connected
disability rating I have for my left inguinal herniorrhaphy,"
adding that he disagreed only with the rating assigned for chronic
pain (i.e., the complaints which have been diagnosed and rated as
left inguinal nerve causalgia). He affirmed this statement in a
March 1999 letter, indicating that the RO's evaluation of his
hernia was "a condition that I am not challenging."  The Board's
Rules of Practice provide that a substantive appeal may be
withdrawn in writing at any time before the Board promulgates a
decision in an appeal. 38 C.F.R. 20.204. Since the veteran's
written statements clearly communicate that he does not disagree
with the RO's evaluation of his status post left inguinal
herniorrhaphy residuals, the Board concludes that he has withdrawn
his appeal with respect to the this issue and dismissal is
appropriate. Id.

Initial Evaluation of Left Inguinal Nerve Causalgia

The veteran has claimed entitlement to a rating in excess of 10
percent for his service-connected left inguinal nerve causalgia.
This is an original claim placed in appellate status by a notice of
disagreement (NOD) taking exception with the initial rating award.
Accordingly, his claim must be deemed "well grounded" within the

4 -

meaning of 38 U.S.C.A. 5107(a), and VA's duty to assist arises. See
Fenderson v. West, 12 Vet.App. 119, 127 (1999) (applying duty to
assist under 38 U.S.C.A. 5107(a) to initial rating claims); cf
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased rating
claims). Under these circumstances, VA must attempt to obtain all
such medical evidence as is necessary to evaluate the severity of
the veteran's disability from the effective date of service
connection through the present. Fenderson, 12 Vet.App. at 125-127,
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. Brown,
9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 Vet.App. 121, 124
(1991). See also 38 C.F.R. 4.2 (ratings to be assigned "in the
light of the whole recorded history"). In January 1999, the Board
remanded the claim, inter alia, for a VA medical examination,
noting the silence of prior medical evidence as to certain rating
criteria and the length of time since the most recent prior
examination (in September 1994). See Green, 1 Vet.App. at 123-124
(development of facts includes a "thorough and contemporaneous
medical examination"). However, in a February 1999 letter, the
veteran stated, "I refuse to be medically evaluated again for a
condition that is quite well documented in my medical records." The
veteran referred to treatment during active duty and at the St.
Louis VAMC, and asserted that this was sufficient for the RO to use
in evaluation of the conditions on appeal.

VA may direct a medical examination where there is a well-grounded
claim for disability compensation, but medical evidence
accompanying the claim is not adequate for rating purposes or there
is a need to verify the continued existence or severity of the
disability. See 38 C.F.R. 3.326, 3.327. Where a claimant fails to
report for an examination, without good cause, an original
compensation claim must be rated based on the evidence of record,
and a claim for increase "shall be denied." 38 C.F.R. 3.655(a)-(b).
"Good cause," for VA purposes, includes such instances as illness
or hospitalization of the claimant, death in the family, etc. Id.;
compare Holland v. Brown, 6 Vet.App. 443, 448-49 (1994) (refusal to
submit to VA examination because of televised reports regarding
care at VAMCs not considered good cause); Olson v. Principi, 3
Vet.App. 480, 483 (1992) (financial hardship associated with
traveling to VA examination site not considered good cause for
failure to appear); Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992)
(veteran's

5 -

allegation of medical malpractice and racial discrimination not
considered good cause for failure to appear for VA examination).

Based on the above, the Board finds that the veteran's assertion of
the adequacy of the medical evidence in the claims for rating
purposes does not constitute "good cause" for his failure to report
for examination. As noted in the January 1999 remand, prior medical
examinations and treatment records are both stale and silent as to
certain evaluation criteria (e.g., severity of the inguinal pain
and its likely effect on employability). In this regard, the United
States Court of Appeals for Veterans Claims has noted, "[t]he duty
to assist is not always a one-way street. If a veteran wishes help,
he cannot passively wait for it in those circumstances where he may
or should have information that is essential in obtaining the
putative evidence." Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).
See also Zarycki v. Brown, 6 Vet.App. 91, 100 (1993). Accordingly,
the Board is satisfied that all evidence has been properly and
sufficiently developed, to the extent permitted by the veteran's
cooperation, and that VA's duty to assist has been fulfilled.

Since the veteran's claim is an original claim (see Fenderson, 12
Vet.App. at 127) it must be rated based on the evidence of record.
38 C.F.R. 3.655(b). The veteran's service medical records show
frequent complaints of left inguinal pain dating to shortly after
the veteran's hernia repair surgery in June 1988, resulting in
assignment of a P3 profile in October 1992 (indicating the
veteran's physical capacity was impaired to the extent that certain
restrictions in assignment were required). The profile indicated
that the condition should not prevent the veteran from walking and
marching up to two miles. In June 1993, a fitness for duty
evaluation was conducted, which found the veteran acceptable for
continued service, although the examination and follow-up
consultations were unable to identify the source of his pain. A
February 1994 pre-retirement physical examination report contains
a diagnosis of chronic inguinal neuralgia relative to the veteran's
reports of continued lower abdominal pain.

In September 1994, an examination was performed at the VA Medical
Center (VAMC) in St. Louis, Missouri. The veteran complained of
pain, numbness and

- 6 -

paresthesia in the left groin and medial left thigh which were
diagnosed as chronic causalgia. No assessment of the severity or
functional impact of this condition was provided. VA outpatient
treatment reports through December 1996 confirm continued reports
of pain, and a November 1996 treatment record includes the
veteran's report that the quit college secondary to chronic left
leg pain. There is no indication of additional medical treatment
for this condition, either by VA or a private physician.

The veteran's left inguinal nerve causalgia is rated under 38
C.F.R. 4.124a, DC 8730, as ilio-inguinal nerve neuralgia. Under
this diagnostic code, a 0 percent (noncompensable) rating is
assigned for mild or moderate symptoms, and a 10 percent rating
(the maximum schedular rating available) is assigned for severe or
"complete" symptomatology. In its March 1999 rating decision, the
RO found the veteran's symptoms to be "severe," and assigned a 10
percent rating. Accordingly, a higher rating may only be assigned
on an extraschedular basis.

When evaluating a rating claim (initial or increased), the Board
may affirm an RO's conclusion that a claim does not meet the
criteria for submission for an extraschedular rating pursuant to 38
C.F.R. 3.321(b)(1), or it may reach such a. conclusion on its own.
See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9
Vet.App. 337, 338-339 (1996). In the present case, the RO does not
appear to have considered an extraschedular rating for left
inguinal nerve causalgia. The Board notes that there has been no
assertion or showing that the veteran's causalgia has necessitated
frequent periods of hospitalization. The veteran testified in March
1995 that his pain limited his search for employment, but also
advised that he would be able to do a "desk job." In September
1997, he reported that his pain prevented him from doing "all the
walking" required to attend college to obtain computer analyst
training.

The veteran's VA vocational counseling and rehabilitation folder
indicates that he was scheduled for employment interviews on a
regular basis (by a rehabilitation services company contracting
with VA), and was offered a number of jobs, which he refused to
accept. Most recently, he refused employment as a staffing

7 -

coordinator, "a position compensating at $25,000/yr plus bonus and
benefit package." The veteran's stated reason for refusing this
position was his belief that he should not be required to complete
an employment application. There is no indication that the
veteran's left inguinal nerve causalgia was a factor in his refusal
to accept the position offered. The veteran subsequently refused to
attend scheduled interviews and advised the VA contractor's
placement director to cease all efforts to obtain employment for
him, since "scheduling of employment interviews ... was
complicating his life and causing him heartache." The veteran
advised he would seek work on his own "when he was ready to return
to work." In January 1999, the veteran refused to attend a
scheduled appointment with a VA counseling psychologist, indicating
that he was not interested.

Based on the medical evidence and evidence in the veteran's VA
counseling and rehabilitation folder, the Board finds that left
inguinal nerve causalgia has not caused marked interference with
the veteran's employment. In the absence of such interference, or
of any evidence of a necessity for frequent periods of
hospitalization or other treatment which substantially impairs
earning capacity, the Board finds that the record does not present
such "an exceptional or unusual disability picture as to render
impractical the application of the regular rating schedule
standards" and need not remand this matter to the RO for
consideration. See Bagwell, 9 Vet.App. at 338-339; Shipwash v.
Brown, 8 Vet.App. 218, 227 (1995).

8 -

ORDER

The appeal of the initial evaluation of left inguinal herniorrhaphy
residuals is dismissed.

An initial evaluation in excess of 10 percent for left inguinal
nerve causalgia is denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

9 - 


